Fullerton, J.
— On December 21, 1920, the relator, Lennon, was, and for some time prior thereto had *585been, an employee of tbe city of Seattle in its classified civil service. On the date given be was operating, as motorman and conductor, one of tbe cars of tbe city’s street railway system, and while so operating tbe car brought it into collision with another car of tbe city. For this act be was, on tbe next day, discharged from bis employment by tbe city’s superintendent of railways. Tbe superintendent immediately notified tbe civil service commission of tbe discharge, stating in Ms notification tbe reasons therefor. On tbe day following, December 23,1920, tbe civil service commission sent to tbe relator a notice of discharge, stating in tbe notice the reasons given therefor, and accompanying it with a copy of the provisions of tbe city charter and tbe civil service rules relating to tbe discharge of employees and tbe rights of discharged employees thereunder.
These, after providing that an employee in tbe classified civil service of tbe city may be removed by tbe appointing power, provide that any employee so removed may, within ten days after such removal, demand an investigation by tbe civil service commission, whose duty it shall be, if' such demand be made, to make an investigation of tbe cause assigned for tbe removal and certify its finding and decision to tbe appointing officer; further providing that, if tbe removal is not sustained thereby, tbe employee shall be at once reinstated, but if sustained, tbe dismissal shall be effective from tbe date of tbe action of tbe appointing officer. Tbe charter and rules also provide for a hearing before the commission in which tbe discharged employee may be beard personally and by witnesses.
Tbe relator made no demand for an investigation by tbe civil service commission within tbe ten-day period. He did, however, but whether witMn tbe ten-day period *586or not does not appear, make complaint to the superintendent of railways of his discharge. That officer made a further investigation of the matter, and on January 10, 1921, reinstated the relator as conductor, but gave him “to understand that he could not work as an operator from that time on,” and notified the commission of his action by letter under date of January 13, 1921, in which he expressed the wish that the commission would concur in his action. The commission, however, refused to so concur, and the relator was again discharged on March 23, 1921.
The relator thereupon instituted proceedings in mandamus in the superior court of King county against the civil service commission, praying a writ requiring the commission to permit the relator to return to the use and enjoyment of his employment, require the commission to investigate the cause of his discharge, and to annul the same upon their records. In obedience to the alternative writ of mandate served upon them, the commission appeared and both demurred and answered to the petition for the writ. On the pleadings, which show the foregoing facts, the court determined that the relator was entitled to an investigation into the cause of his discharge, and entered an order directing such investigation to be made; further ordering that, if the removal be found to be without cause, the relator be at once reinstated to his former position. From this order the commission appeal.
We cannot think the order of the court justified. The city charter of the city of Seattle and the rules of its civil service commission provide an orderly procedure by which a discharged employee of the city may have the cause of his discharge investigated. The courts have no power or authority to alter or amend this procedure. They cannot inquire into the justice of the employee’s cause, nor inquire whether the *587grounds upon which a discharge is based is well or ill-founded, unless it be in an extreme case, of which this is not one. Its power is confined to the inquiry whether the officers empowered to make the discharge have in so doing acted within the prescribed rules. Here there was no departure from the rules. The relator neglected to pursue the prescribed procedure and pursued one not prescribed. He has thereby brought about a situation from which the courts are powerless to relieve him.
The order is reversed, and the cause remanded to dismiss the proceedings.
Parker, C. J., Mitchell, Tolman, and Bridges, JJ., concur.